Contacts: Progenics Pharmaceuticals: Investor Contacts: Richard W. Krawiec, Ph.D. Vice President Corporate Affairs (914) 789-2814 krawiecr@progenics.com Dory A. Lombardo Associate Director Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media Contact: Aline Schimmel WeissComm Partners (312) 646-6295 Wyeth: Media Contact: Douglas Petkus (973) 660-5218 Investor Contact: Justin Victoria (973) 660-5340 NEW DELIVERY SYSTEM FOR RELISTOR IN PRE-FILLED SYRINGES SUBMITTED FOR U.S. AND EUROPEAN MARKETING APPROVAL —Progenics and Wyeth develop a ‘ready-to-use’ option to administer RELISTOR— Tarrytown, N.Y. and Collegeville, Pa., August 4, 2009 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) and Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), today announced submission of a supplemental New Drug Application (sNDA) to the United States (U.S.) Food and Drug Administration (FDA) and an Extension Application to the
